Fox Rothschild tue

ATTORNEYS AT LAW

101 Park Avenue, Suite 1700

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

DOC#:
DATE FILED: 5/3/2021

 

New York, NY 10178
Tel 212.878.7900 Fax 212.692.0940
www.foxrothschild.com

JASON B. JENDREWSKI
Direct Dial: 212-878-7952
Email Address: JJendrewski@FoxRothschild com

April 26, 2021

VIA ECF

The Honorable Analisa Torres
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Nisbett v. Georgie & Toms Food Co. P.B.C. (1:21-cv-02479) (AT) (SLC)
Request for Extension of Time to Respond to Complaint and for

Adjournment of Initial Pretrial Conference
Dear Judge Torres:

We have been retained to represent Georgie & Toms Food Co. P.B.C. (“Defendant”) in
the above-referenced matter. On behalf of Defendant, and with the consent of plaintiff Kareem
Nisbett (“Plaintiff”), we respectfully request a 30-day extension of time for Defendant to respond to
the Complaint and a 30-day adjournment of the Initial Pretrial Conference. As we just were
retained, additional time is requested so that we may investigate Plaintiff's claims and prepare our
defenses. Additionally, the parties desire an opportunity to engage in discussions regarding this
matter prior to the filing of a responsive pleading and the commencement of formal discovery.

This application is Defendant’s first request for an extension of time for responding to the
Complaint and for an adjournment of the Initial Pretrial Conference. Upon information and belief,
Defendant’s response to the Complaint currently is due on April 27, 2021, and the Initial Pretrial
Conference is scheduled to take place on May 20, 2021. If granted, Defendant would respond to the
Complaint by May 27, 2021, and the Initial Pretrial Conference would take place on or after
Monday, June 21, 2021. The requested extension and adjournment would not affect any other
scheduled dates, except for the deadline for the parties’ Joint Letter and Proposed Case Management
Plan and Scheduling Order, which the parties would submit one week prior to the Conference.

GRANTED in part, DENIED in part. By May 27, 2021, Defendant shall answer or otherwise respond to the
complaint. The initial pretrial conference will take place as scheduled on May 20, 2021.

O7-

ANALISA TORRES
United States District Judge

SO ORDERED.

Dated: May 3, 2021
New York, New York

 
